UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended March 31, 2012 Commission File Number 000-52748 FIRST GUARANTY BANCSHARES, INC. (Exact name of registrant as specified in its charter) Louisiana 26-0513559 (State or other jurisdiction incorporation or organization) (I.R.S. Employer Identification Number) 400 East Thomas Street Hammond, Louisiana (Address of principal executive office) (Zip Code) (985) 345-7685 (Telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of May 14, 2012 the registrant had 6,293,627 shares of $1 par value common stock outstanding. Table of Contents Page Part I. Financial Information Item 1. Financial Statements (unaudited) 3 Consolidated Balance Sheets as of March 31, 2012 and December 31, 2011 3 Consolidated Statements of Income for thethree monthsended March 31, 2012 and 2011 4 Consolidated Statements of Shareholders' Equity for thethree months ended March 31, 2012and 2011 5 Consolidated Statements of Cash Flows for thethree months ended March 31, 2012 and 2011 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 35 Part II. Other Information 35 Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Exhibits 35 Signatures 36 2 PART I.FINANCIAL INFORMATION Item 1.Consolidated Financial FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands, except share data) March 31, 2012 December 31, 2011 Assets Cash and cash equivalents: Cash and due from banks $ $ Interest-earning demand deposits with banks 25 2 Federal funds sold Cash and cash equivalents $ $ Investment securities: Available for sale, at fair value $ $ Held to maturity, at cost (estimated fair value of $92,537 and $113,197, respectively) Investment securities $ $ Federal Home Loan Bank stock, at cost $ $ Loans held for sale 55 - Loans, net of unearned income $ $ Less: allowance for loan losses Net loans $ $ Premises and equipment, net $ $ Goodwill Intangible assets, net Other real estate, net Accrued interest receivable Other assets Total Assets $ $ Liabilities and Stockholders' Equity Deposits: Noninterest-bearing demand $ $ Interest-bearing demand Savings Time Total deposits $ $ Short-term borrowings $ $ Accrued interest payable Long-term borrowing Other liabilities Total Liabilities $ $ Stockholders' Equity Preferred stock: Series C - $1,000 par value - authorized 39,435 shares; issued and outstanding 39,435 Common stock: ¹ $1 par value - authorized 100,600,000 shares; issued 6,294,227 Surplus Treasury Stock, at cost, 600 and 0 shares, respectively ) - Retained earnings Accumulated other comprehensive income Total Stockholders' Equity $ $ Total Liabilities and Stockholders' Equity $ $ See Notes to the Consolidated Financial Statements. ¹2011 share amounts have been restated to reflect the ten percent stock dividend paid February 24, 2012 to stockholders of record as of February 17, 2012. 3 FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (unaudited) ThreeMonths EndedMarch 31, (in thousands, except share data) Interest Income: Loans (including fees) $ $ Loans held for sale 1 1 Deposits with other banks 15 10 Securities (including FHLB stock) Federal funds sold 4 5 Total Interest Income $ $ Interest Expense: Demand deposits $ $ Savings deposits 13 11 Time deposits Borrowings 39 6 Total Interest Expense $ $ Net Interest Income $ $ Less: Provision for loan losses Net Interest Income after Provision for Loan Losses $ $ Noninterest Income: Service charges, commissions and fees $ $ Net gains on securities 41 Loss on securities impairment - ) Net gains on sale of loans ) 48 Other Total Noninterest Income $ $ Noninterest Expense: Salaries and employee benefits $ $ Occupancy and equipment expense Other Total Noninterest Expense $ $ Income Before Income Taxes $ $ Less: Provision for income taxes Net Income $ $ Preferred Stock Dividends ) ) Income Available to Common Shareholders $ $ Per Common Share: Cash dividends paid $ $ Earnings $ $ Weighted Average Common Shares Outstanding See Notes to Consolidated Financial Statements 4 FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (unaudited) Series A Series B Series C Accumulated Preferred Preferred Preferred Common Other Stock Stock Stock Stock Treasury Retained Comprehensive $1,000 Par $1,000Par $1,000 Par $1 Par Surplus Stock Earnings Income/(Loss) Total (in thousands, except per share data) Balance December 31, 2010 $ $ $
